      Case 1:20-cv-01194-SHR-MA Document 23 Filed 04/01/21 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 EARL JOSH ROBERTS,
         Plaintiff,                               No. 1:20-CV-01194
     v.
                                                  (Judge Rambo)
 CORRECTIONAL OFFICER
 VISQUIS, ET AL.,
           Defendants.

                           MEMORANDUM OPINION

      Plaintiff Earl Josh Roberts, a prisoner presently confined at the State

Correctional Institution at Rockview, in Bellefonte, Pennsylvania, filed a

complaint pursuant to 42 U.S.C. § 1983 against Defendants Correctional Officers

Visquis and Morris regarding an alleged use of excessive force in violation of the

Eighth Amendment that occurred while Plaintiff was incarcerated at SCI Retreat.

(Doc. 1.) Defendants have filed motions for summary judgment arguing that

Plaintiff has failed to exhaust his administrative remedies as to his excessive force

claim. (Docs. 17, 18.) Plaintiff has failed to oppose the motions. For the

following reasons, the Court will grant the motions.

I.    STATEMENT OF FACTS

      An inmate personally affected by a Department of Corrections (“DOC”) or

institutional action or policy, or by the action of a DOC employee may file a

grievance. (Doc. 20 at 1.) A grievance must first be filed with the Facility

Grievance Coordinator at the facility where the grievance event occurred. (Id.) If

                                          1
      Case 1:20-cv-01194-SHR-MA Document 23 Filed 04/01/21 Page 2 of 9




the inmate is dissatisfied with the initial response, he may appeal that decision to

the Facility Manager. (Id. at 2.) The Facility Manager will then provide a written

response to the grievant. (Id.) The Facility Manager may uphold the response,

uphold the inmate, dismiss the appeal, dismiss as untimely, or uphold in part/deny

in part. (Id.) The Facility Manager may also remand the Initial Review response

to the Grievance Officer for further investigation and/or reconsideration. (Id.)

      Any grievant who is not satisfied with the decision of the Facility Manager

may submit an Inmate Appeal to Final Review to the Secretary’s Office of Inmate

Grievances and Appeals within fifteen working days from the date of the Facility

Manager’s decision. (Id.) Only issues appealed to the Facility Manager may be

appealed at this level. (Id.) The Secretary’s Office of Inmate Grievances and

Appeals reviews the original grievance and the Initial Review Response, the appeal

to the Facility Manager and the response, any investigative reports, and the appeal

to final review. (Id.) The Secretary’s Office of Inmate Grievances and Appeals

issues a decision which may uphold the response, uphold the inmate, dismiss the

appeal, dismiss as untimely, or uphold in part/deny in part. (Id.) A copy of the

decision provided to the grievant and to the Facility Manager, and a copy is

maintained in the Secretary’s Office of Inmate Grievances and Appeals. (Id. at 2-

3.)




                                          2
      Case 1:20-cv-01194-SHR-MA Document 23 Filed 04/01/21 Page 3 of 9




      Plaintiff filed grievance No. 808799, regarding his allegation of excessive

force contained in his Complaint. (Id. at 3.) The Plaintiff did not appeal grievance

No. 808799 to the Facility Manager. (Id.) The Plaintiff received misconduct

report No. 241805, which also involved the events described in his lawsuit. (Id.)

The Plaintiff did not file an appeal for this misconduct report. (Id.)

I.    STANDARD OF REVIEW

      Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

judgment as a matter of law. Fed. R. Civ. P. 56(c). A disputed fact is material

when it could affect the outcome of the suit under the governing substantive law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party. Id. at 250. The Court should view the facts in the light most favorable to

the non-moving party and make all reasonable inferences in that party’s favor.

Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).

      Initially, the moving party must show the absence of a genuine issue

concerning any material fact. See Celotex Corp. v. Carrett, 477 U.S. 317, 323

(1986). Once the moving party has satisfied its burden, the non-moving party,

“must present affirmative evidence in order to defeat a properly supported motion



                                          3
      Case 1:20-cv-01194-SHR-MA Document 23 Filed 04/01/21 Page 4 of 9




for summary judgment.” Anderson, 477 U.S. at 257. “While the evidence that the

non-moving party presents may be either direct or circumstantial, and need not be

as great as a preponderance, the evidence must be more than a scintilla.” Hugh,

418 F.3d at 267 (citing Anderson, 477 U.S. at 251).

      If the court determines that “the record taken as a whole could not lead a

rational trier or fact to find for the non-moving party, there is no ‘genuine issue for

trial.’” Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986) (quoting First Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289

(1968)). Rule 56 mandates the entry of summary judgment against the party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.

Celotex Corp., 477 U.S. at 322.

II.   DISCUSSION

      Defendants argue that Plaintiff has failed to exhaust his administrative

remedies, which bars his Eighth Amendment excessive force claim. A review of

the record demonstrates that Plaintiff failed to exhaust any grievance regarding this

incident.

      Section 1997e(a) provides:

             No action shall be brought with respect to prison conditions under
             section 1983 of this title, or any other Federal law, by a prisoner
             confined in any jail, prison, or other correctional facility until such
             administrative remedies as are available are exhausted.

                                           4
      Case 1:20-cv-01194-SHR-MA Document 23 Filed 04/01/21 Page 5 of 9




42 U.S.C. § 1997e(a). Exhaustion, as a precondition for bringing suit, is a

“‘threshold issue that courts must address to determine whether litigation is being

conducted in the right forum at the right time.’” Small v. Camden County, 728

F.3d 265, 270 (3d Cir. 2013). “[T]he . . . exhaustion requirement applies to all

inmate suits about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or some other wrong.”

Porter v. Nussle, 534 U.S. 516, 532 (2002). A prisoner must exhaust all available

administrative remedies even where the relief sought, such as monetary damages,

cannot be granted through the administrative process, as long as the grievance

tribunal has authority to take some responsive action. Booth v. Churner, 532 U.S.

731, 741 (2001).

      The applicable procedural rules for properly exhausting administrative

remedies “are defined not by [§ 1997e(a)], but by the prison grievance process

itself. Compliance with prison grievance procedures, therefore, is all that is

required by [§ 1997e(a)] to ‘properly exhaust.’” Jones v. Bock, 549 U.S. 199, 218

(2007). See Drippe v. Tobelinski, 604 F.3d 778, 781 (3d Cir. 2010) (“[W]hether a

prisoner properly exhausted a claim is made by evaluating compliance with the

prison's specific grievance procedures.”). The burden of proving non-exhaustion

lies with the defendants asserting the defense. Jones, 549 U.S. at 212, 216–17. A

court evaluating the “threshold” issue of exhaustion looks at whether the inmate



                                          5
       Case 1:20-cv-01194-SHR-MA Document 23 Filed 04/01/21 Page 6 of 9




“compli[ed] with the prison’s specific grievance procedures” and whether those

procedures were available to the inmate. Rinaldi v United States, 904 F.3d 257,

265 (3d Cir. 2018) (quoting Drippe, 604 F.3d at 781, and Small, 728 F.3d at 269-

71).

       In Pennsylvania, the DOC has established a comprehensive administrative

grievance procedure, DC-ADM 804. See DC-ADM 804, Inmate Grievance

System, Pa. Dep’t of Corrs., available at https://www.cor.pa.gov/About%20Us/

Documents/DOC%20Policies/804%20Inmate%20Grievances.pdf. Under that

procedure, a prisoner must first submit a timely written grievance for review by the

facility manager or regional grievance coordinator within fifteen days from the

date of the incident. Id. DC-ADM 804 provides that the grievance must include “a

statement of the facts relevant to the claim,” “shall identify individuals directly

involved in the events,” and “shall specifically state any claims he wishes to make

concerning violations of Department directives, regulations, court orders, or other

law.” Id. A response should be received within ten business days. Id. Next, the

prisoner must submit a timely written appeal to an intermediate review level within

ten working days. Id. Again, a response should be received within ten working

days. Id. Finally, the inmate must submit a timely appeal to the Central Office

Review Committee, also known as the Secretary’s Office of Inmate Grievances

and Appeals (“SOIGA”), within fifteen working days, and the inmate should



                                           6
      Case 1:20-cv-01194-SHR-MA Document 23 Filed 04/01/21 Page 7 of 9




receive a final determination in writing within thirty days. Id. See also Booth v.

Churner, 206 F.3d 289, 293 n.2 (3d Cir. 1997), aff’d, 532 U.S. 731 (2001)

(discussing the exhaustion process for Pennsylvania state prisoners under an older

version of DC-ADM 804). To fully exhaust an issue or incident in accordance

with DC-ADM 804, “[a]n inmate must exhaust all three levels of review and

comply with all procedural requirements of the grievance review process.”

Stroman v. Wetzel, No. 1:16-CV-2543, 2019 WL 931653, at *3 (M.D. Pa. Feb. 26,

2019). See also Garcia v. Kimmell, 381 F. App’x 211, 213 n.1 (3d Cir. 2010)

(“Proper exhaustion in Pennsylvania requires completion of a three-part procedure;

initial review, appeal, and final review.”).

      Here, it is undisputed that Plaintiff failed to exhaust his grievance regarding

the alleged excessive force as well as his misconduct report that he received for his

behavior during the incident. This does not end the Court’s inquiry, however, as it

must also consider whether the applicable administrative remedies were

“available” to Plaintiff for his unexhausted claim.

      In Ross v. Blake, 136 S. Ct. 1850 (2016), the Supreme Court outlined the

three instances in which remedies would not be “available” such that exhaustion

may be excused: (1) when an administrative procedure “operates as a simple dead

end with officers unable or consistently unwilling to provide relief to aggrieved

inmates;” (2) where the administrative remedies are so unclear that “no ordinary



                                           7
      Case 1:20-cv-01194-SHR-MA Document 23 Filed 04/01/21 Page 8 of 9




prisoner can make sense of what it demands;” and (3) where prison officials

“thwart inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation.” Id. at 1859-60. See also Rinaldi,

904 F.3d at 266-67. “[O]nce the defendant has established that the inmate failed to

resort to administrative remedies, the onus falls on the inmate to show that such

remedies were unavailable to him.” Rinaldi, 904 F.3d at 268.

      Here, as Plaintiff has failed to oppose the motions at all, Plaintiff makes no

argument that he falls under one of these three categories, nor would they appear to

apply to the undisputed facts presented in the motion. Indeed, Plaintiff did utilize

the grievance, he simply failed to complete it. There is simply no fact or

reasonable inference the Court can make that would support a conclusion that the

grievance procedure was unavailable to Plaintiff while he was incarcerated at SCI

Retreat. Plaintiff has failed to establish that such remedies were unavailable to

him. Accordingly, this Court finds that as a matter of law, Plaintiff failed to

exhaust the administrative remedies that were available to him, as he is required to

do by § 1997e(a) prior to filing suit regarding his excessive force claims, and will

grant Defendants’ motions for summary judgment.

IV.   CONCLUSION

      For the foregoing reasons, this Court will grant Defendants’ motions for

summary judgment.



                                          8
     Case 1:20-cv-01194-SHR-MA Document 23 Filed 04/01/21 Page 9 of 9




      An appropriate Order follows.




                                          s/Sylvia H. Rambo
                                          United States District Judge

Dated: April 1, 2021




                                      9
